NUMBER 13-15-00123-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

LUCAS MORIN,                                                             APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                        APPELLEE.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


     SECOND SUPPLEMENTAL ORDER OF ABATEMENT
                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam

      On August 12, 2016, this Court struck the brief filed by counsel because it

contained numerous formal defects and the case had not been properly presented. See

TEX. R. APP. P. 38.9. Specifically, the brief did not comply with Texas Rules of Appellate

Procedure 9.4(d),(i), 9.5(e)(2), and 38.1(a),(d), and (g). We ordered appellate counsel
to file, within fifteen days from the date of the order, an amended brief in compliance with

the Texas Rules of Appellate Procedure. Counsel did not file a brief and this Court

abated the appeal.

       The trial court conducted a hearing and made the following findings: appellant

desires to pursue his appeal, the brief had not been submitted due to a complication with

the formatting of the brief, appellant is indigent, appellant does not wish to have new

counsel appointed, and the brief will be submitted in the correct format no later than

November 15, 2016. The trial court order states “to accommodate the filing of this brief,

it is requested that this case be continued to November 15, 2016.”

       Counsel has nevertheless failed to file a brief. We are cognizant that appellant’s

counsel is representing the appellant on a pro bono basis, but we must proceed as

necessary to protect appellant’s rights on appeal and to obtain a satisfactory submission

of the case. Accordingly, we direct the trial court to conduct further proceedings to once

again determine the following: 1) determine whether appellant desires to prosecute the

appeal; 2) determine why a timely appellate brief has not been filed on behalf of appellant;

3) determine whether appellant is indigent; 4) if appellant is indigent, take such measures

as may be necessary to assure the effective assistance of counsel, which may include

the appointment of new counsel; and 5) if appellant desires to continue the appeal,

determine the date the Court may expect appellant’s brief to be filed.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental
                                             2
reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of December, 2016.




                                              3